         Case 1:20-cv-03660-DLC Document 22 Filed 08/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X              20 MDL NO. 2946
                                         :                   (DLC)
 IN RE: INCLUSIVE ACCESS COURSE          :
 MATERIALS ANTITRUST LITIGATION          :               Related to all
                                         :                   matters
 --------------------------------------- X
                                                              ORDER

DENISE COTE, District Judge:

     On August 11, 2020, the Judicial Panel on Multidistrict

Litigation transferred this multidistrict litigation to this

Court.    Accordingly, it is hereby

     ORDERED that by August 21, 2020, all parties in In Re:

Inclusive Access Course Materials Antitrust Litigation, 20 MDL

No. 2946; and Cabral v. Cengage Learning, Inc., et al, 20cv03660

shall submit proposals for a schedule in this litigation, in

letters no longer than two pages.

     IT IS FURTHER ORDERED that a telephone conference will be

held on September 3, 2020 at 2:30 P.M.          The dial-in credentials

for the telephone conference are the following:

             Dial-in:         888-363-4749
             Access code:     4324948




                                      1
         Case 1:20-cv-03660-DLC Document 22 Filed 08/12/20 Page 2 of 2



     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.



SO ORDERED:

Dated:       New York, New York
             August 11, 2020

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
